Exhibit 10.07

EDUCATION MANAGEMENT CORPORATION

NONQUALIFIED STOCK OPTION AGREEMENT

(Time-Vesting)

THIS AGREEMENT (the “Agreement”), is made effective as of December 7, 2006 (the
“Date of Grant”), between Education Management Corporation, a Pennsylvania
corporation, and the participant set forth on the signature page hereto (the
“Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the Education Management Corporation 2006 Stock
Option Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement to the extent set forth in Section 14 below.
Capitalized terms not otherwise defined herein or by reference herein shall have
the meanings given thereto in the Plan; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant an Option to the Participant pursuant to
the Plan, the Employment Agreement between the Participant and the Company (the
“Parties”) dated as of even date herewith (the “Employment Agreement”), and the
terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the Parties agree as follows:

1. Grant of the Option. The Company hereby grants to the Participant the right
and option (the “Option”) to purchase, on the terms and conditions hereinafter
set forth, all or any part of an aggregate of the number of Shares set forth on
the signature page hereto, subject to adjustment as set forth in the Plan. The
Option Price shall be as set forth on the signature page hereto, which the
Parties agree is not less than the fair market value of a Share as of the date
hereof.

2. Duration. Subject to the provisions of the Plan and this Agreement, the
Participant may exercise all or any part of the Vested Portion of the Option at
any time prior to June 1, 2016 (the “Termination Date”). The Option may not be
cancelled or forfeited without the Participant’s prior written consent prior to
such Termination Date, other than as expressly provided (x) in Section 8(b) of
the Plan (relating to “Transactions”), or (y) in this Agreement.

3. Vesting.

(a) Subject solely to the provisions of Sections 3(b), 3(c), 4(a), 4(b) and 4(c)
below and Section 8(b) of the Plan, the Option shall vest and become exercisable
on June 1 of each year after the Date of Grant (beginning on June 1, 2007) with
respect to an aggregate of 20% of the Shares originally subject to the Option.
The portion of the Option which has become vested and exercisable as described
in Sections 3(a), 3(b) or 3(c) is hereinafter referred to as the “Vested
Portion.”



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing and Section 3(c), one hundred percent
(100%) of the Shares then subject to the Option shall be accelerated and become
vested and exercisable immediately prior to, but subject to the consummation of,
a Change in Control.

(c) If the Participant’s Employment is terminated by the Company without Cause
or by the Participant for Good Reason (as defined in the Employment Agreement),
the Option shall vest and become exercisable on the next anniversary of the Date
of Grant with respect to 20% of the Shares then subject to the Option. The
remaining portion of the Option shall automatically be canceled without payment
of any consideration therefor.

For purposes of this Section 3(c), and of the percentages set forth in it,
Shares previously subject to the Option, and in respect of which the Option has
already been exercised, shall be treated as still subject to the Option. If the
Participant’s Employment is terminated by the Company without Cause or by the
Participant for Good Reason, the Vested Portion of the Option (including that
which continues to vest in accordance with this Section 3(c)) shall remain
exercisable until the Termination Date.

4. Certain Other Terminations of Employment.

(a) If the Participant’s Employment is terminated by the Company for Cause, the
Option shall, whether or not vested, automatically be canceled without payment
of consideration therefor.

(b) If the Participant’s Employment is terminated by the Participant without
Good Reason (as defined in the Employment Agreement) and not for death or
Disability, the Option shall, to the extent not then or previously vested and
exercisable, automatically be canceled without payment of consideration
therefor, and the Vested Portion of the Option shall remain exercisable until
thirty days following the date of termination of Employment.

(c) If the Participant’s Employment is terminated due to the Participant’s death
or Disability, the Option shall, to the extent not then or previously vested and
exercisable, automatically be canceled without payment of consideration
therefor, and the Vested Portion of the Option shall remain exercisable until
the first anniversary of the date of termination of Employment.

5. Exercise of Option.

(a) Subject to Section 2, the Vested Portion of the Option may be exercised by
delivering to the Company at its principal office written notice of intent to so
exercise; provided that the Option may be exercised with respect to whole Shares
only. Such notice shall specify the number of Shares for which the Option is
being exercised (the “Purchased Shares”) and shall be accompanied by payment in
full of the Option Price in cash or by check or wire transfer; provided,
however, that, in the sole discretion of the Committee, payment of such
aggregate Option Price may instead be made, in whole or in part, by one or more
of the following: (i) provided that the Company is not then contractually
prohibited from permitting exercise in this fashion, the delivery to the Company
of a certificate or certificates representing Shares, duly endorsed or
accompanied by a duly executed stock power, which delivery effectively transfers
to the Company good and valid title to such Shares, free and clear of any
pledge, commitment, lien,

 

2



--------------------------------------------------------------------------------

claim or other encumbrance (such Shares to be valued at their aggregate Fair
Market Value on the date of such exercise), provided that if a certificate or
certificates representing Shares in excess of the amount required are delivered,
a certificate (or other satisfactory evidence of ownership) representing the
excess number of Shares shall promptly be returned by the Company, (ii) a
reduction in the number of Purchased Shares to be issued upon such exercise
having a Fair Market Value on the date of exercise equal to the aggregate Option
Price in respect of the Purchased Shares, provided that the Company is not then
contractually prohibited from permitting exercise in this fashion, or
(iii) other cashless exercise procedures approved by the Committee. The
Participant shall not have any rights to dividends or other rights of a
stockholder with respect to Shares subject to the Option until the Participant
has given written notice of exercise of the Option, paid the Option Price in
full for such Shares and, if applicable, has satisfied any other conditions
pursuant to the Plan or this Agreement (including provisions for the payment of
applicable withholding taxes, which provisions may be made in any of the ways in
which the Option Price may be paid). Notwithstanding anything to the contrary
contained in this Agreement or the Plan, for purposes of this Section 5(a), the
Fair Market Value of a Share shall, to the extent necessary to avoid incurring
“additional tax,” interest or penalties under Section 409A of the Code, not be
treated as greater than the “fair market value” of a Share determined
consistently with Section 409A of the Code and the regulations and guidance
promulgated thereunder.

(b) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and Federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange (collectively, the “Legal
Requirements”) that the Committee shall in its sole discretion determine to be
necessary or advisable, unless an exemption to such registration or
qualification is available and satisfied. The Committee may establish additional
procedures as it deems necessary or desirable in connection with the exercise of
the Option or the issuance of any Shares upon such exercise to comply with any
Legal Requirements. Such procedures may include but are not limited to the
establishment of limited periods during which the Option may be exercised or
that following receipt of the notice of exercise, and prior to the completion of
the exercise, the Participant will be required to affirm the exercise of the
Option following receipt of any disclosure deemed necessary or desirable by the
Committee.

(c) The Company shall, upon payment in accordance with Section 5(a) above of the
Option Price for Purchased Shares, deliver such Shares as soon as reasonably
practicable to the Participant and pay all original issue and transfer taxes and
all other fees and expenses incident to such delivery. All Shares delivered upon
any exercise of the Option shall, when delivered, (i) be duly authorized,
validly issued, fully paid and nonassessable, (ii) be registered for sale, and
for resale, under U.S. state and federal securities laws to the extent that
other Shares issued under the Plan are then so registered or qualified and
(iii) be listed, or otherwise qualified, for trading on any securities exchange
or securities market on which other Shares issued under the Plan of the same
class are then listed or qualified.

(d) In the event of the Participant’s death, the Vested Portion of the Option
shall remain exercisable by the Participant’s executor or administrator, or the
person or persons to whom the Participant’s rights under this Agreement shall
pass by will or by the laws of

 

3



--------------------------------------------------------------------------------

descent and distribution, or the person or persons to whom such rights have
passed under Section 9, as the case may be, to the extent set forth in Section 4
(and the term “Participant” shall be deemed to include such heir or legatee or
permitted transferee). Any such heir or legatee or permitted transferee of the
Participant shall take rights herein granted subject to the terms and conditions
hereof.

6. Shareholders’ Agreement. The Participant acknowledges and agrees that the
effectiveness of this Option is subject to the Participant becoming a party to
the Shareholders’ Agreement (attached hereto as Exhibit A) and that he will be
subject to the provisions thereof with respect to the Option and the Purchased
Shares. The Participant agrees that any provisions of the Shareholders’
Agreement will supersede any provisions of the Plan or this Agreement to the
contrary; provided, however, that, notwithstanding the definition of “Equity
Call Purchase Price” in Section 8(c) of the Shareholders’ Agreement, the
purchase price described in clause (i) of such definition of “Equity Call
Purchase Price” shall apply only upon a termination of the Participant’s
Employment (x) by the Participant without Good Reason (as defined in the
Employment Agreement) and not for death, Disability or Retirement (as defined in
the Shareholders’ Agreement) or (y) by the Company for Cause, and the purchase
price described in clause (ii) of such definition of “Equity Call Purchase
Price” shall apply in all other circumstances. Except for the foregoing, the
provisions of Section 8 of the Shareholders’ Agreement shall apply without
modification.

7. No Right to Continued Employment. The granting of the Option evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the Employment of the Participant and shall not lessen or affect the
Company’s or its Affiliates’ right to terminate the Employment of the
Participant.

8. Legend on Certificates. The certificates representing the Shares purchased by
exercise of the Option shall be subject to such stop transfer orders and other
restrictions as the Committee may reasonably deem advisable under the Plan or
the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions, provided, however, that any such legends shall be removed,
promptly upon the Participant’s reasonable written request, to the extent that
the grounds that supported requiring the legend no longer apply.

9. Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of one or more beneficiaries to whom
the Option shall be transferred, in whole or in part, upon the death of the
Participant shall not constitute a prohibited assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.

10. Taxes. Prior to the issuance of any Shares upon exercise of the Option, the
Participant shall be required to satisfy any applicable withholding taxes in
respect of the Option in accordance with Section 5(a) above. Subject to the
foregoing, the Participant shall be solely

 

4



--------------------------------------------------------------------------------

responsible for the payment of all taxes relating to the payment or provision of
any amounts or benefits hereunder. All amounts and benefits due to the
Participant under this Agreement are subject to Section 7 of the Employment
Agreement.

11. Securities Laws. In connection with the acquisition of any Shares pursuant
to the exercise of the Option, the Participant will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with any Legal Requirements or with this
Agreement.

12. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party hereto at such other
address as either party may hereafter designate in writing to the other. Any
such notice shall be deemed effective upon receipt thereof by the addressee.

13. Choice of Law. This Agreement shall be governed by and construed in
accordance with its express terms, and otherwise in accordance with the laws of
the State of New York without giving effect to the principles of conflicts of
law, provided that the provisions set forth herein that are required to be
governed by the Pennsylvania Business Corporation Law of 1988, as amended, shall
be governed by the Pennsylvania Business Corporation Law of 1988, as amended.

14. Option Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option is subject to the Plan to the extent that the Plan is not
inconsistent with this Agreement. The terms and provisions of the Plan, as it
may be amended from time to time, are hereby incorporated herein by reference.
In the event of any inconsistency between (x) any term or provision of this
Agreement and (y) any term or provision of the Plan or any other Company
Arrangement (as defined in the Employment Agreement), other than the Employment
Agreement, the terms and provisions of this Agreement will govern and prevail.

15. Right to Timely Exercise. In the event that any holder of Shares will
receive cash, securities or other property in respect of Shares in connection
with a Change in Control, Realization Event, Exit Sale (as defined in the
Shareholders’ Agreement), or Transaction (each a “Covered Transaction”), or that
the Participant becomes entitled to participate in a Tag-Along Offer (as defined
in the Shareholders’ Agreement) or to exercise registration rights (each also a
“Covered Transaction”), then the Company shall take such steps as are necessary
to enable the Participant (if he so elects and to the extent the Option is, or
becomes, vested and exercisable upon the occurrence of such Covered Transaction)
to exercise the Option at a time and in a fashion that will entitle him to
receive in exchange for any Shares thus acquired the same consideration, on a
per-Share basis, as is received in such Covered Transaction by other holders of
Shares, to the extent that the Participant is otherwise entitled to participate
in such Covered Transaction.

16. Miscellaneous. Sections 8.2, 8.7 and 8.11 of the Employment Agreement
(relating, respectively, to amendments and waivers, severability, and general
interpretation principles) shall be deemed incorporated herein in full, with the
references to the “Employment

 

5



--------------------------------------------------------------------------------

Agreement” in such Sections being treated as references to this Agreement, and
the references to the “Executive” in such Sections being treated as references
to the Participant. In addition, there shall be submitted for arbitration (as
provided in Section 8.6 of the Employment Agreement) any dispute, controversy or
claim related to whether the Participant’s termination of Employment was for
Cause or Good Reason.

17. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. Signatures delivered by
facsimile shall be effective for all purposes.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement, effective as of
the Date of Grant.

 

EDUCATION MANAGEMENT

CORPORATION

By:  

 

Name:   Edward H. West Title:  

Executive Vice President and Chief

Financial Officer

 

Agreed and acknowledged as

of the date first above written:

 

[EXECUTIVE], Individually

Number of time-vesting Shares

subject to the Option:                     

Option Price: $50.00